Citation Nr: 0418142	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire.  Currently the veteran lives in 
Nevada, and his claims file is currently certified to the 
Board from the Reno, Nevada Regional Office (RO).

The Board notes that a June 1981 rating action denied service 
connection for hepatitis B.  This rating action did not make 
a determination with respect to whether the veteran was 
entitled to service connection for hepatitis C.  Accordingly, 
there is no finality question with regard to the veteran's 
current claim for entitlement to service connection for 
hepatitis C. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

In June 1999 the veteran reported liver tests at Catholic 
Medical Center in February 1994.  The Board notes that no 
attempt has been made to obtain those records.  Such records 
should be obtained prior to consideration of the veteran's 
claim.

The Board finds that the May 2003 VA examination report does 
not contain full serological tests of the veteran and is 
therefore inadequate.  The veteran should be examined by a VA 
examiner experienced in hepatology and full serologic tests 
should be performed.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.   

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
him for hepatitis B and/or C.  After 
obtaining any necessary authorization, the 
RO should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  This 
should include copies of all treatment at 
the Catholic Medical Center in February 
1994.  All records obtained should be 
associated with the veteran's claims file.

3.  When the above actions have been 
accomplished, the veteran should be 
scheduled for a VA examination by a 
physician experienced in the diagnosis and 
treatment of hepatitis C.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  Full serology tests for HCV 
and HBV should be accomplished.  After 
reviewing the claims file and examining the 
veteran, the examiner should respond to the 
following:  a) Has the veteran ever had 
hepatitis C?  b) If so, when was this 
disorder first manifested?  c)  Does the 
veteran currently exhibit hepatitis B 
and/or C?  d) If so, state whether it is at 
least as likely as not that such is related 
to the veteran's military service.  A 
detailed rationale for all opinions offered 
should be furnished.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO should readjudicate the 
veteran's claims considering all the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case be given 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




